Title: From Thomas Jefferson to Francis Eppes, 9 August 1776
From: Jefferson, Thomas
To: Eppes, Francis


                    
                        Dear Sir
                        Philadelphia, Aug. 9th, 1776.
                    
                    As Col. Harrison was about to have some things packed, I set out upon the execution of your glass commission, and was surprised to find that the whole glass stores of the city could not make out anything like what you desired. I therefore did what I thought would be best, imagining you wanted the number you mentioned at any event, and that not being able to get them of that form, you would take them of any other. I therefore got 4 pint cans, 10s.; 2 quart do. 8s.; and 6 half-pint tumblers, 6s., all of double flint. So that there still remains in my hands £4 16s., Pennsylva. currency.
                    Your heckle is not yet come. It seems the man who had promised to sell it to the gentleman I employed to get it, now raises some difficulties either to get off others which he calls the set, or to enhance the price. However, the gentleman still expects it, and I am after him every day for it. Our galleys at New York have had a smart engagement with the men-of-war which went up the river; it is believed the enemy suffered a good deal. The galleys are much injured, though we lost but two men. The commander writes us word he retired, that he might go and give them another drubbing, which in plain English meant, I suppose, that he was obliged to retire. Gen. Washington commends the behavior of the men much. They lay pretty close to the enemy, and two of the galleys were exposed to the broadside of their ships almost the whole time. The damage done them proves they were in a warm situation. Madison (of the college) and one Johnson, of Augusta, were coming passengers in the New York packet; they were attacked by one of our armed vessels, and nothing but the intervention of night prevented the packet being taken. She is arrived at New York, and they permitted to come home. In a letter by them, we have intelligence that the French ministry is changed, the pacific men turned out, and those who are  for war, with the Duke de Choiseul at their head, are taken in. We have also the king’s speech on the prorogation of parliament, declaring he will see it out with us to the bitter end.
                    The South Carolina army with Clinton Sr., arrived at Staten Island last week, one of their transports, with 5 companies of Highlanders, having first fallen into General Lee’s hands. They now make Lord Howe 12,000 strong. With this force he is preparing to attack. He is embarking his cannon; has launched 8 galleys, and formed his men-of-war into line of battle. From these circumstances, it is believed the attack of New York will be within three or four days. They expect with the utmost confidence to carry it, as they consider our army but as a rude undisciplined rabble. I hope they will find it a Bunker’s Hill rabble. Notwithstanding these appearances of attack, there are some who believe, and with appearance of reason, that these measures are taken by the enemy to secure themselves and not to attack us. A little time will shew. General Arnold (a fine sailor) has undertaken to command our fleet on the lakes. The enemy are fortifying Oswego, and I believe our army there, when recovered from their sickness, will find they have lost a good campaign, though they have had no battle of moment.
                    My love to Mrs. Eppes. I hope my letter by last post got there time enough to stay Patty with her awhile longer. Adieu.
                    
                        Th. Jefferson
                    
                